Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-35 are allowed.

The following is the examiner’s statement of reasons for allowance:
The declaration filed under 1.132 submitted by the inventor, David Cowieson PhD on 12/17/2018 and argued further within the arguments supplied 1/20/2021 by the Applicant’s representative on pages 1-19 is convincing regarding the fact that the person having ordinary skill in the art would not have envisaged that the rigid porous matrix could be incorporated into a pipette tip, and low positioned within the tip, and that doing so would result in the unexpected effects and advantages explained within the arguments of the Applicant.  
Further, as argued by Applicant, the considerable advantages of the presently claimed invention would not be replicated in the apparatus Suzuki discloses regardless of where within the Suzuki apparatus the agarose gel and glass wool are positioned. All of the problems previously set out regarding the use of pipette tips containing agarose gel apply equally wherever the gel is positioned in the tip. Therefore, even though (as appears from Figs. 1 and 2 of Suzuki) the agarose gel and glass wool also may be “low positioned” in the Suzuki apparatus, this would not result in the advantages as set out herein in relation to the presently claimed pipette tip.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                         3/31/2021